Exhibit 10.35
 
VISTAGEN THERAPEUTICS, INC.
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of August
31, 2010 by and among VISTAGEN THERAPEUTICS, INC., a California corporation (the
“Company”), and the investors listed on Exhibit A hereto, each of which is
herein referred to as an “Investor.”
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
SECTION 1
 
ISSUANCE OF NOTES AND WARRANTS
 
1.1 Issuance of Notes.  Subject to the terms and conditions of this Agreement,
at each Closing (as defined below), the Company shall issue and sell to each
Investor participating in such Closing a promissory note (each such note, a
“Note” and collectively, the “Notes”) in the principal amount (the “Principal
Amount”) equal to the amount set forth beneath the caption “Principal Amount”
with respect to such Closing set forth opposite such Investor’s name on
Exhibit A attached hereto, against payment by such Investor to the Company of
the note purchase price (the “Note Purchase Price”) equal to the amount set
forth beneath the caption “Note Purchase Price” with respect to such Closing set
forth opposite such Investor’s name on Exhibit A attached hereto.  The Notes
shall each be in the form of Exhibit B attached hereto.  The Principal Amount of
each Note shall be equal to the Note Purchase Price multiplied by
1.33.  Capitalized but otherwise undefined terms used herein shall have the
meanings provided therefor in the Notes.
 
1.2 Issuance of Warrants.  Subject to the terms and conditions of this
Agreement, at each Closing, the Company shall issue to each Investor that has
purchased a Note hereunder, with respect to each such Note, a warrant (the
“Warrant”), in the form of Exhibit C attached hereto, representing the right to
purchase up to that number of shares of Common Stock of the Company (as adjusted
for stock splits, recapitalizations or other similar events) calculated as
follows:
 
number of shares of Common Stock issuable upon exercise of the Warrant
 
 
=
 
 
(Note Purchase Price) x (0.33)

 
This Warrant shall be exercisable at any time from time to time from and after
the date of issuance thereof (the “Issuance Date”) up to and including 5:00 p.m.
(Pacific Time) on the first to occur of (i) the third anniversary of the
Issuance Date or (ii) ten (10) days preceding the closing date of any
reorganization, consolidation or merger of the Company, transfer of all or
substantially all of the assets of the Company or any simultaneous sale of more
than a majority of the then outstanding securities of the Company other than a
mere reincorporation transaction (such earlier date being referred to as the
“Expiration Date”), and shall be exercisable at an exercise price (subject to
adjustment as set forth in the Warrant) equal to $3.00 per share.  Each Investor
hereby expressly acknowledges that the per share exercise price of the Warrant
may be higher than the current fair market value of a share of Common Stock of
the Company.  The Warrant shall otherwise be exercisable on the terms and
conditions set for the therein.
 

 
-1-

--------------------------------------------------------------------------------

 
 
SECTION 2
 
CLOSINGS
 
2.1 Initial Closing.  The initial closing of the purchase and sale of Notes
hereunder (the “Initial Closing”) shall be held at the offices of Morrison &
Foerster LLP, 755 Page Mill Road, Palo Alto, CA 94304, on the date of this
Agreement or at such other place and date as is mutually agreeable to the
Company and Investors that are identified on Exhibit A as purchasing Notes
representing a majority of the aggregate Principal Amounts of all notes to be
issued at the Initial Closing.
 
2.2 Subsequent Closings.  The Company may issue and sell Notes with an aggregate
Note Purchase Price of $1,000,000 hereunder, which represents an aggregate
Principal Amount of $1,330,000.  Subsequent to the Initial Closing and subject
to the foregoing limitation, the Company may issue and sell additional Notes to
such additional investors as it shall select in its sole and absolute
discretion.  Any such additional investor shall execute and deliver a
counterpart signature page to this Agreement, and thereby become a party to and
be deemed an Investor hereunder.  All additional Investors and all additional
Principal Amounts invested hereunder shall be reflected on Exhibit A, which
shall be automatically amended without any further action by any party
hereto.  The closing of the purchase and sale of such additional Notes hereunder
shall be held at the offices of Morrison & Foerster LLP, 755 Page Mill Road,
Palo Alto, CA 94304, on such date or at such other place as is mutually
agreeable to the Company and Investors that are identified on Exhibit A as
purchasing Notes representing a majority of the aggregate Principal Amounts of
all Notes to be issued at such closing (which each such date and place, together
with the Initial Closing, are designated as a “Closing”).
 
2.3 Delivery.  At each Closing (i) each Investor participating in such Closing
shall deliver to the Company a check or wire transfer of immediately available
funds in the amount of such Investor’s Note Purchase Price with respect to such
Closing, and (ii) the Company shall execute and deliver to each such Investor a
Note reflecting the name of the Investor, a principal amount equal to such
Investor’s Principal Amount and the date of such Closing, together with its
Warrant as contemplated by Section 1.2.  Each such Note and Warrant shall be a
binding obligation of the Company upon execution thereof by the Company and
delivery thereof to an Investor.
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF INVESTORS
 
Each Investor hereby represents, warrants and covenants to the Company as
follows:
 
3.1 Authorization.  Such Investor has full power and authority to enter into
this Agreement and any other Transaction Documents, and such Agreement and other
Transaction Documents constitute its valid and legally binding obligation,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 

 
-2-

--------------------------------------------------------------------------------

 

3.2 Purchase for Own Account.  Such Investor represents that it is acquiring the
Notes, the Warrants and the Common Stock issuable upon exercise of the Warrants
(collectively, the “Securities”) solely for investment for such Investor’s own
account not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The acquisition by such Investor of any of the Securities shall
constitute confirmation of the representation by such Investor that such
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Securities.
 
3.3 Disclosure of Information.  Such Investor has received all the information
it considers necessary or appropriate for deciding whether to acquire the
Securities.  Such Investor further represents that it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the business, properties,
prospects and financial condition of the Company.
 
3.4 Investment Experience.  Either (i) such Investor or its officers, directors,
managers or controlling persons has a preexisting personal or business
relationship with the Company or its officers, directors or controlling persons,
or (ii) such Investor, by reason of its own business and financial experience,
has the capacity to protect its own interests in connection with the investment
contemplated hereby.  Such Investor represents that it is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the
Securities.  Such Investor acknowledges that any investment in the Securities
involves a high degree of risk, and represents that it is able, without
materially impairing its financial condition, to hold the Securities for an
indefinite period of time and to suffer a complete loss of its investment.
 
3.5 Accredited Investor.  Such Investor represents that it is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D, as presently in effect and, for the purpose of
Section 25102(f) of the California Corporations Code, he or she is excluded from
the count of “purchasers” pursuant to Rule 260.102.13 thereunder.
 
3.6 Usury Exemption.  The lending transactions contemplated by this Agreement
are exempt from the constitutional usury provisions of the California
Constitution by operation of Section 25118 of the California Corporations Code,
it being expressly acknowledged by each Investor that it has a preexisting
personal or business relationship with the Company and that each Investor,
through its professional advisors, has the capacity to protect its own interests
in connection with the transactions contemplated by this Agreement as such terms
are used in Section 25118(f) of such Corporations Code.
 
3.7 Restrictions on Transfer.  Such Investor understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”), only in certain limited circumstances.  In this
connection, such Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act.  SUCH INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN
INVESTMENT IN THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK
AND MAY RESULT IN A COMPLETE LOSS OF HIS, HER OR ITS INVESTMENT.  Such Investor
understands that the Securities have not been and will not be registered under
the Act and have not been and will not be registered or qualified in any state
in which they are offered, and thus the Investor will not be able to resell or
otherwise transfer his, her or its Securities unless they are registered under
the Act and registered or qualified under applicable state securities laws, or
an exemption from such registration or qualification is available.  Such
Investor has no immediate need for liquidity in connection with this investment
and does not anticipate that it will need to sell his, her or its Securities in
the foreseeable future.

 
-3-

--------------------------------------------------------------------------------

 

3.8 Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this SECTION 3, and:
 
(a) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(b) (i) such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, such Investor shall have furnished the Company with an
opinion of counsel reasonably satisfactory to the Company that such disposition
will not require registration of such shares under the Act.  It is agreed that
the Company will not require opinions of counsel for transactions made pursuant
to Rule 144 except in unusual circumstances.
 
(c) Notwithstanding the provisions of subsections (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by an Investor that is a partnership or limited liability company to a partner
of such partnership or a member of such limited liability company or a retired
partner of such partnership who retires after the date hereof or a retired
member of such limited liability company who retires after the date hereof, or
to the estate of any such partner, retired partner, member or retired member or
the transfer by gift, will or intestate succession by any partner or member to
his or her spouse or to the siblings, lineal descendants or ancestors of such
partner or member or his or her spouse, if the transferee agrees in writing to
be subject to the terms hereof to the same extent as if he or she were an
original Investor hereunder.
 
3.9 Legends.  The Investor understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNEC­TION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.”
 
(b) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.
 
3.10 Lock-Up Agreement.
 
(a) In the event the Company files a registration statement under the Act, each
Investor hereby agrees that, during the period of duration specified by the
Company and an underwriter of common stock or other securities of the Company,
following the effective date of a registration statement of the Company filed
under the Act, it shall not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase or
otherwise transfer or dispose of (other than to donees who agree to be similarly
bound) any securities of the Company held by it at any time during such period
except common stock included in such registration; provided, however, that:
 
(i) such agreement shall be applicable only to the first two such registration
statements of the Company which cover common stock (or other securities) to be
sold on its behalf to the public in an underwritten offering;
 

 
-4-

--------------------------------------------------------------------------------

 

(ii) all officers and directors of the Company and all other persons with
registration rights enter into similar agreements; and
 
(iii) such market stand-off time period shall not exceed one hundred eighty
(180) days.
 
In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Securities of each Investor (and the shares or
securities of every other person subject to the foregoing restriction) until the
end of such period.
 
Notwithstanding the foregoing, the obligations described in this Section 3.10(a)
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to a Commission Rule 145 transaction on Form S-14
or Form S-15 or similar forms which may be promulgated in the future.
 
(b) In the event the Company files a final prospectus with securities regulatory
authorities in Canada to effectuate a public offering of its securities (a
“Canadian Offering”), each Investor agrees that, without the prior written
consent of the Company, such consent not to be unreasonably withheld, from the
date that is one-hundred eighty (180) days from the closing date of the Canadian
Offering (the “Lock-Up Period”), each Investor will not, directly or indirectly
(i) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, make any short sale or otherwise
transfer or dispose of, directly or indirectly, any Common Stock of the Company
or any securities convertible into, exercisable or exchangeable for or that
represent the right to receive Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by each Investor in
accordance with applicable securities laws and securities which may be issued
upon exercise of a stock option or warrant) whether now owned or hereafter
acquired (the “Applicable Securities”), or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Applicable Securities, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.  The foregoing restriction
is expressly agreed to preclude each Investor from engaging in any hedging or
other transaction which is designed to or which could reasonably be expected to
lead to or result in a sale or disposition of Applicable Securities even if such
securities would be disposed of by someone other than the Investor.  Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any Applicable Securities or
with respect to any security that includes, relates to, or derives any
significant part of its value from the Applicable Securities.  The foregoing
restrictions are subject to the following conditions:
 
(i) Each Investor agrees to authorize the Company, during the Lock-Up Period, to
cause any transfer agent for the Applicable Securities to decline to transfer,
and to note stop transfer restrictions on the share register and other records
relating to, Applicable Securities for which the Investor is the record holder
and, in the case of Applicable Securities for which the Investor is the
beneficial but not the record holder, agrees during the Lock-Up Period to cause
the record holder, as soon as reasonably practicable after the date hereof, to
cause the relevant transfer agent to decline to transfer, and to note stop
transfer restrictions on the share register and other records relating to, such
Applicable Securities.

 
-5-

--------------------------------------------------------------------------------

 

(ii) During the applicable Lock-Up Period, each Investor may, without the
consent of the Company’s agent in the Canadian Offering or the Company,
transfer, sell or tender any or all of the Applicable Securities pursuant to a
take-over bid (as defined in the Securities Act (Ontario)) or any other
transaction, including, without limitation, a merger, arrangement or
amalgamation, involving a change of control of the Company, provided that: (i)
all Applicable  Securities not transferred, sold or tendered remain subject to
this undertaking; and (ii) it shall be a condition of such transfer, sale or
tender that if such take-over bid or other transaction is not completed, any
Applicable Securities subject to this undertaking shall remain subject to the
restrictions herein.
 
(iii) Subject to Section 3.10(b)(iv) below, the foregoing restrictions in
Section 3.10(b) shall only apply to seventy-five percent (75%) of the Applicable
Securities held by each Investor.
 
(iv) All officers, directors and shareholders holding greater than ten percent
(10%) of the outstanding shares of Common Stock of the Company and all other
persons with registration rights shall have entered into similar agreements,
except that all Applicable Securities held by such officers, directors and
shareholders holding greater than ten percent (10%) of the outstanding shares of
Common Stock shall be subject to the foregoing restrictions.
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each Investor that:
 
4.1 Organization, Good Standing and Qualification; Licenses.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California and has all requisite corporate power and authority
to carry on its business as now conducted and as proposed to be conducted.
 
4.2 Authorization.  All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and the authorization, issuance, sale and delivery of the
Securities has been taken or will be taken prior to the Initial Closing.
 
SECTION 5
 
MISCELLANEOUS
 
5.1 Survival of Representations, Warranties and Covenants.  The warranties,
representations and covenants of the Company and Investors contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and all Closings and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Investors or the
Company.
 
5.2 Successors and Assigns.  Except as otherwise provided therein, the terms and
conditions of this Agreement and the other Transaction Documents shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Securities); provided, however, that the
Company may not assign or transfer its rights or obligations hereunder or under
the other Transaction Documents without the prior written consent of all
Investors.  The Securities shall be transferable upon obtaining the prior
written consent of the Company and subject to compliance with applicable
securities laws and SECTION 3.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 

 
-6-

--------------------------------------------------------------------------------

 

5.3 Governing Law; Venue; Jury Trial Waiver.  This Agreement shall be governed
by and construed under the laws of the State of California as applied to
agreements among California residents, made and to be performed entirely within
the State of California.
 
5.4 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
5.5 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
5.6 Notices.  Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon receipt or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company at 384 Oyster Point Blvd., Suite #8,
South San Francisco, California 94080, or to each Investor at the address listed
on the signature pages hereto, or at such other address as such party may
designate by ten (10) days advance written notice to the other party.
 
5.7 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.  Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability
or asserted liability) for which each Investor or any of its officers,
employees, or representatives is responsible.  The Company agrees to indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
5.8 Amendments and Waivers.  Any term of this Agreement, and of any Note or
Warrant issued hereunder, may be amended and the observance of any such term may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Company and Majority
Investors.  Any amendment or waiver effected in accordance with this section
shall be binding upon each Investor, each holder of any Securities acquired
under this Agreement at the time outstanding, each future holder of all such
Securities, and the Company.
 
5.9 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.10 Corporate Securities Law.  THE SALE OF THE SECURITIES THAT ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 
5.11 Expenses.  Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, any Note or any Warrant, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 
-7-

--------------------------------------------------------------------------------

 

5.12 Register.  The Company shall maintain at its principal executive offices a
register for the Securities, in which the Company shall record the name and
address of the person in whose name the Securities have been issued (including
the name and address of each transferee) and the amount of the Securities held
by such person.  The Company shall keep the register open and available during
business hours for inspection by the Investors or their legal representatives
upon prior written notice.
 
5.13 Interpretation.  In this Agreement and the other Transaction Documents,
except to the extent the context otherwise requires:  (i) any reference in this
Agreement or other Transaction Document to a Section, a Schedule or an Exhibit
is a reference to a Section thereof, a schedule thereto or an exhibit thereto,
respectively, and to a subsection thereof or a clause thereof is, unless
otherwise stated, a reference to a subsection or a clause of the Section or
subsection in which the reference appears; (ii) the words “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement or other
Transaction Document as a whole and not merely to the specific Section,
subsection, paragraph or clause in which the respective word appears; (iii) the
meaning of defined terms shall be equally applicable to both the singular and
plural forms of the terms defined; (iv) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto; (v) references to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; and (vi) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement or other Transaction Document.
 
5.14 Further Assurances.  Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described in this Agreement and
the other Transaction Documents and contemplated hereby and thereby and to carry
into effect the intents and purposes of this Agreement and the other Transaction
Documents.
 
5.15 Independent Nature of Investors.  The obligations of each Investor under
any Transaction Document are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under any Transaction
Document.  Each Investor shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.  The decision of each Investor
to purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries which may have
been made or given by any other Investor or by any agent or employee of any
other Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions.  Nothing contained
herein or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Except as otherwise provided in any Transaction
Document, each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

 
-8-

--------------------------------------------------------------------------------

 

5.16 Confidentiality.  The Investors shall hold all non-public, proprietary or
confidential information with respect to the Company obtained pursuant to or in
connection with this Agreement in accordance with their customary procedures for
handling confidential information of this nature; provided, however, that the
Investors may make disclosure of any such information (i) to their respective
examiners, Affiliates, outside auditors, counsel, consultants, appraisers and
other professional advisors in connection with this Agreement, (ii) to any
proposed transferee in connection with the contemplated transfer of any
Securities (subject to receipt of a confidentiality agreement in which such
transferee agrees to an obligation of confidentiality substantially similar to
the terms of this Section 5.16), (iii) as required or requested by any
Governmental Authority or representative thereof or in connection with the
enforcement hereof or of any Transaction Document or related document or
pursuant to legal process, (iv) when otherwise required to do so in accordance
with applicable law, or (v) with the prior written consent of the
Company.  Notwithstanding the foregoing, such obligation of confidentiality
shall not apply if the information or substantially similar information (A) is
rightfully received by any Investor from a Person other than the Company or any
of its Affiliates without the Investor being under an obligation to such Person
not to disclose such information, or (B) is or becomes part of the public
domain.
 
5.17 Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.
 
*           *           *
 

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPANY:


VISTAGEN THERAPEUTICS, INC.




  By:______________________________
  A. Franklin Rice, Chief Financial Officer


Address:                             384 Oyster Point Blvd., Suite #8
South San Francisco, CA 94080



 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


 
INVESTOR(S) (INDIVIDUAL)
 
Signature
 
Type/Print Name of Individual Purchaser (Specify “as joint tenant,” as trustee,”
etc. if applicable)
 
Signature of Joint Purchaser
 
Type/Print Name of Individual Purchaser (Specify “as joint tenant,” as trustee,”
etc. if applicable)
 
Address
 
Tax Identification or Social Security Number for Purchaser(s)
 
INVESTOR (ENTITY)
 
(Name of Corporation or Other Entity)
 
By:                                                                   
Signature of Authorized Officer, Trustee or Partner
 
 
Title
 
Address
 
Tax Identification Number for Purchaser








 
-11-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SCHEDULE OF INVESTORS
 
 
Name/Address
Note
Purchase Price
Principal
Amount
                                               
TOTAL
   

Closing Dated: _____________, 2010






 

 
-12-

--------------------------------------------------------------------------------

 

THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS.  THIS SECURITY MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


THIS PROMISSORY NOTE IS SUBJECT TO RESTRICTIONS ON TRANSFER CONTAINED IN THAT
CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED AUGUST 3, 2010, WHICH
RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.
 


PROMISSORY NOTE
 


$___________ August ____, 2010
 South San Francisco, California






FOR VALUE RECEIVED, VISTAGEN THERAPEUTICS, INC., a California corporation (the
“Company”), promises to pay to the order of ________________________, or its
registered assigns (“Holder”), the principal sum of ___________________ dollars
($__________) on the earlier of (i) December 1, 2010 or (ii) ten (10) Business
Days following the closing of the Company’s IPO (such earlier date, the
“Maturity Date”).
 
1. Definitions.  For purposes of this Note, the following terms shall have the
following meanings (capitalized terms used herein but not otherwise defined
shall have the meanings provided therefor in the Agreement):
 
“Affiliate” shall mean with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such first Person, (ii) which
beneficially owns or holds 10% or more of any class of the voting stock of such
first Person, or (iii) whereby 10% or more of the voting stock (or in the case
of a Person which is not a corporation, 10% or more of the equity interest) of
such other Person is beneficially owned or held by such first Person or by a
Subsidiary of such first Person.
 
“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which banks are authorized or required to be closed in the State of
California.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.
 
“IPO” shall mean the Company’s initial public offering in Canada.
 
“Majority Investors” shall mean, as of any date of determination, the holders of
not less than fifty percent (50%) in aggregate principal amount of the then
outstanding Notes issued pursuant to the Agreement.
 
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
 

 
-13-

--------------------------------------------------------------------------------

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities of other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent, or (b)
that is, at any time any determination is made, otherwise Controlled by, the
parent or one or more Subsidiaries of the parent and one or more Subsidiaries of
the parent.
 
2. Note and Warrant Purchase Agreement.  This note (the “Note”) is issued
pursuant to the terms of that certain Note and Warrant Purchase Agreement (the
“Agreement”) dated as of August ____, 2010, by and among the Company and the
investors set forth in the Schedule of Investors attached thereto as
Exhibit A.  This Note is one of a series of notes (the “Notes”) having like
tenor and effect (except for variations necessary to express the name of the
holder, the principal amount of each of the Notes and the date on which each
Note is issued) issued or to be issued by the Company in accordance with the
terms of the Agreement.  The Notes shall rank equally without preference or
priority of any kind over one another, and all payments on account of principal
and interest with respect to any of the Notes shall be applied ratably and
proportionately on the outstanding Notes on the basis of the principal amount of
the outstanding indebtedness represented thereby.
 
3. Payments.
 
(a) Form of Payment.  All payments of principal shall be in lawful money of the
United States of America to Holder, at the address specified in the Agreement,
or at such other address as may be specified from time to time by Holder in a
written notice delivered to the Company.
 
(b) Prepayment.  The Company shall have the right to prepay any and all amounts
owed under this Note in whole or in part at any time without notice.
 
4. Repayment Upon Maturity.  In the event that any indebtedness under this Note
remains outstanding on the Maturity Date, then all outstanding indebtedness
under this Note shall become immediately due and payable on such date.
 
5. Default.
 
(a) Events of Default.  For purposes of this Note, any of the following events
which shall occur shall constitute an “Event of Default”:
 
(i) any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration or otherwise, and
any such amount shall remain unpaid for a period of thirty (30) days after the
due date thereof;
 
(ii) any representation, warranty or certification made by the Company herein or
in the Agreement or in any certificate, report, document, agreement or
instrument delivered pursuant to any provision hereof or thereof shall prove to
have been false or incorrect in any material, respect on the date or dates as of
which made (any such falsity being a “Representation Default”) and, to the
extent the event or circumstances giving rise to such Representation Default is
amenable to being cured such that the Representation Default would no longer
exist, such Representation Default shall continue uncured for a period of thirty
(30) days after the Company knew or should have known, exercising reasonable
diligence, of the event or circumstances giving rise to such Representation
Default;
 

 
-14-

--------------------------------------------------------------------------------

 

(iii) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property if such
appointment is not terminated or dismissed within thirty (30) days, (C) make an
assignment for the benefit of creditors, (D)  or fail generally or admit in
writing to its inability to pay its debts as they become due, (E) institute any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or
(F) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or have an order for relief entered against it in any proceeding under the
United States Bankruptcy Code; or
 
(iv) the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this Section 5(a)(iv);
 
(b) Consequences of Events of Default.
 
(i) If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Majority Investors may, upon notice or
demand, declare the outstanding indebtedness under this Note to be due and
payable, whereupon the outstanding indebtedness under this Note shall be and
become immediately due and payable, and the Company shall immediately pay to
Holder all such indebtedness.  Upon the occurrence of an actual or deemed entry
of an order for relief with respect to the Company under the United States
Bankruptcy Code, then all indebtedness under this Note shall automatically be
due immediately without notice of any kind.  The Company agrees to pay Holder
all out-of-pocket costs and expenses incurred by Holder in any effort to collect
indebtedness under this Note, including attorneys’ fees.
 
(ii) Holder shall also have any other rights which Holder may have been afforded
under any contract or agreement at any time and any other rights which Holder
may have pursuant to applicable law.
 
6. Lost, Stolen, Destroyed or Mutilated Notes.  In case any Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note.
 
7. Governing Law.  This Note is to be construed in accordance with and governed
by the laws of the State of California.
 
8. Amendment and Waiver.  Any term of this Note and all Notes issued pursuant to
the Agreement may be amended and the observance of any term of this Note and all
Notes issued pursuant to the Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) by a writing
signed by the Company and the Majority Investors, except that no such amendment
or waiver of the following shall be effective unless consented to by Holder, if
such amendment or waiver would (i) modify any requirement hereunder that any
particular action be taken by all Holder or by the Majority Investors; (ii)
modify this Section 8, change the definition of “Majority Investors,” or subject
Holder to any additional obligations; (iii) reduce any amounts payable to Holder
hereunder, extend the Maturity Date, extend the due date for, or reduce the
amount of, any payment or prepayment of principal of or interest on this Note
(or reduce the principal amount of this Note).

 
-15-

--------------------------------------------------------------------------------

 

9. Notices.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 5.6 of the Agreement.
 
10. Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
11. Assignment.  The Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.
 
12. Remedies Cumulative; Failure or Indulgence Not a Waiver.  The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note and any of the other Transaction Documents.  No
failure or delay on the part of Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
13. Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of Holder as of
the date of issuance hereof, shall initially be the address for Holder as set
forth in the Agreement); provided that Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and Holder’s wire transfer
instructions.  Whenever any payment to be made shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the immediately
succeeding Business Day and such extension of time shall be included in the
computation of accrued interest.
 
14. Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.
 
15. Waiver of Notice.  To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Transaction Documents.
 
*           *           *
 

 
-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.
 
VISTAGEN THERAPEUTICS, INC.




  By:______________________________
  Franklin Rice
  Chief Financial Officer


Address:                             384 Oyster Point Blvd., Suite #8
South San Francisco, CA 94080
 
 
-17-

--------------------------------------------------------------------------------

 

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFER CONTAINED IN THAT CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED
____________________, 2010, WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED
HEREIN BY REFERENCE.
 


 
Dated:  ___________, 2010
 
WARRANT TO PURCHASE
 
COMMON STOCK OF
 
VISTAGEN THERAPEUTICS, INC.
 
This certifies that __________________, or assigns (collectively, the “Holder”),
for value received, is entitled to purchase, at the Exercise Price (as defined
below), from VISTAGEN THERAPEUTICS, INC., a California corporation (the
“Company”), up to that number of fully paid and nonassessable shares of the
Company’s Common Stock (the “Common Stock”), equal to the product obtained in
accordance with the following calculation:
 
Maximum number of shares of Common Stock issuable upon exercise of this Warrant
(the “Warrant Shares”)
=
(Note Purchase Price of Note issued by the Company to Holder) x (0.33)



 
This Warrant shall be exercisable at any time from time to time from and after
the date of issuance hereof (the “Issuance Date”) up to and including 5:00 p.m.
(Pacific Time) on the first to occur of (i) the third anniversary of the
Issuance Date or (ii) ten (10) days preceding the closing date of any
reorganization, consolidation or merger of the Company, transfer of all or
substantially all of the assets of the Company or any simultaneous sale of more
than a majority of the then outstanding securities of the Company other than a
mere reincorporation transaction (such earlier date being referred to herein as
the “Expiration Date”), upon surrender to the Company at its principal office
(or at such other location as the Company may advise the Holder in writing) of
this Warrant properly endorsed with (i) the Form of Subscription attached hereto
duly completed and executed and (ii) payment pursuant to Section 2 at an
exercise price equal to $3.00 per share (the “Exercise Price”) for the number of
shares for which this Warrant is being exercised determined in accordance with
the provisions hereof.  The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 4 of this Warrant.
 

 
-18-

--------------------------------------------------------------------------------

 

1. Exercise; Issuance of Certificates; Acknowledgement.  This Warrant is
exercisable at the option of the holder of record hereof, at any time or from
time to time from or after the Issuance Date up to the Expiration Date for all
or any part of the Warrant Shares (but not for a fraction of a share) which may
be purchased hereunder.  The Company agrees that the shares of Common Stock
purchased under this Warrant shall be and are deemed to be issued to the Holder
hereof as the record owner of such shares as of the close of business on the
date on which this Warrant shall have been surrendered, properly endorsed, the
completed, executed Form of Subscription delivered and payment made for such
shares.  Certificates for the shares of the Common Stock so purchased, together
with any other securities or property to which the Holder hereof is entitled
upon such exercise, shall be delivered to the Holder hereof by the Company at
the Company’s expense within a reasonable time after the rights represented by
this Warrant have been so exercised.  Each certificate so delivered shall be in
such denominations of the Warrant Shares as may be requested by the Holder
hereof and shall be registered in the name of such Holder.  In case of a
purchase of less than all the Warrant Shares, the Company shall execute and
deliver to Holder within a reasonable time an Acknowledgement in the form
attached hereto indicating the number of Warrant Shares which remain subject to
this Warrant, if any.
 
2. Payment for Shares.  The aggregate purchase price for Warrant Shares being
purchased hereunder may be paid either by cash or wire transfer of immediately
available funds.
 
3. Shares to be Fully Paid; Reservation of Shares.  The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof.  The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock,
or other securities and property, when and as required to provide for the
exercise of the rights represented by this Warrant.
 
4. Adjustment of Exercise Price and Number of Shares.  The Exercise Price and
the number of shares purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 4.  Upon each adjustment of the Exercise Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Exercise
Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.
 
4.1           Subdivisions, Combinations and Dividends.  In case the Company
shall at any time subdivide its outstanding shares of Common Stock into a
greater number of shares or pay a dividend in Common Stock in respect of
outstanding shares of Common Stock, the Exercise Price in effect immediately
prior to such subdivision or at the record date of such dividend shall be
proportionately reduced, and conversely, in case the outstanding shares of the
Common Stock of the Company shall be combined into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased.
 

 
-19-

--------------------------------------------------------------------------------

 

4.2           Reclassification.  If any reclassification of the capital stock of
the Company shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property, then, as
a condition of such reclassification, lawful and adequate provisions shall be
made whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby.  In any reclassification described above, appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise hereof.
 
4.3           Notice of Adjustment.  Upon any adjustment of the Exercise Price
or any increase or decrease in the number of shares purchasable upon the
exercise of this Warrant, the Company shall give written notice thereof, by
first class mail postage prepaid, addressed to the registered Holder of this
Warrant at the address of such Holder as shown on the books of the Company.  The
notice shall be signed by the Company’s chief financial officer and shall state
the Exercise Price resulting from such adjustment and the increase or decrease,
if any, in the number of shares purchasable at such price upon the exercise of
this Warrant, setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4.4           Other Notices.  If at any time:
 
(1)           the Company shall declare any cash dividend upon its Common Stock;
 
(2)           there shall be any capital reorganization or reclassification of
the capital stock of the Company; or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another Person; or
 
(3)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Company;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and (b) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up or public offering, at least twenty (20) days prior
written notice of the date when the same shall take place; provided, however,
that the Holder shall make a best efforts attempt to respond to such notice as
early as possible after the receipt thereof.  Any notice given in accordance
with the foregoing clause (a) shall also specify, in the case of any such
dividend, the date on which the holders of Common Stock shall be entitled
thereto.  Any notice given in accordance with the foregoing clause (b) shall
also specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, winding-up, conversion or public offering, as the case may be.

 
-20-

--------------------------------------------------------------------------------

 

5. No Voting or Dividend Rights.  Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company.  No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
 
6. Warrants Transferable.  Subject to compliance with applicable federal and
state securities laws and the transfer restrictions set forth in that certain
Note and Warrant Purchase Agreement dated as of ________, 2010, by and among the
Company and the investors set forth in the Schedule of Investors attached
thereto as Exhibit A (the “Agreement”), under which this Warrant was issued,
this Warrant and all rights hereunder may be transferred, in whole or in part,
without charge to the holder hereof (except for transfer taxes), upon the prior
written consent of the Company and, thereafter, upon surrender of this Warrant
properly endorsed and in compliance with the provisions of the Agreement.  Each
taker and holder of this Warrant, by taking or holding the same, consents and
agrees that this Warrant, when endorsed in blank, shall be deemed negotiable,
and that the holder hereof, when this Warrant shall have been so endorsed, may
be treated by the Company, at the Company’s option, and all other persons
dealing with this Warrant as the absolute owner hereof for any purpose and as
the person entitled to exercise the rights represented by this Warrant, or to
the transfer hereof on the books of the Company and notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered owner hereof as the owner for all purposes.
 
7. Lost Warrants.  Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
8. Modification and Waiver.  Any term of this Warrant and all Warrants issued
pursuant to the Agreement may be amended and the observance of any term of this
Warrant and all Warrants issued pursuant to the Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by a writing signed by the Company and the holders of Warrants representing at
least a majority of the aggregate number of Warrant Shares issuable upon
exercise of all outstanding Warrants issued pursuant to the Agreement.  Any
amendment or waiver effected in accordance with this Section shall be binding
upon the Company, the Holder and the holders of all Warrants issued pursuant to
the Agreement..
 
9. Notices.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Warrant shall be made in
accordance with Section 5.6 of the Agreement.
 
10. Governing Law.  This Warrant is to be construed in accordance with and
governed by the laws of the State of California.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
VISTAGEN THERAPEUTICS, INC.






By:
          A. Franklin Rice, Chief Financial Officer



 
-21-

--------------------------------------------------------------------------------

 

FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)


To:__________________________
 


The undersigned, the holder of a right to purchase shares of Common Stock of
VISTAGEN THERAPEUTICS, INC., a California corporation (the “Company”), pursuant
to that certain Warrant to Purchase Common Stock of VistaGen Therapeutics,
Inc. (the “Warrant”), dated as of ______________, 2010, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder, __________________________ (_________) shares of Common
Stock of the Company and herewith makes payment of
_________________________________ Dollars ($__________) therefor in cash.
 
The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 3 of the Note and Warrant Purchase Agreement, dated as of
________________, 2010, by and among the Company and the investors listed on
Exhibit A thereto.
 
DATED:  ________________
[NAME OF HOLDER]






By:                                                                           


Name:                                                                           


Its:                                                                           



 
-22-

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
To:  [name of Holder]
 
The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of [name of Holder] pursuant to that certain Warrant
to Purchase Common Stock of VistaGen Therapeutics, Inc., dated as of __________,
2010.
 
DATED:  ________________
VISTAGEN THERAPEUTICS, INC.






By:                                                                           


Name:                                                                           


Title:                                                                           